DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 27 August 2021.  The present application claims 1-4, 7, 13-19, 21-23, 26, 28 & 31, submitted on 27 August 2021 are pending. Applicants’ cancelation of claims 5, 6, 8-12, 20, 24, 25, 27, 29, 30 & 32-35, indicated on 27 August 2021 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 13-19, 21-23, 26, 28 & 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensson (U.S. Patent No. 4,599,123).
Regarding claim 1, Christensson discloses an apparatus (see Figure 3 and Figure 4) for assisting in forming seal flanges (see Figure 3) along the top portion (11) of the pliable side walls of a carton (1), comprising: a plurality of camming surfaces (15a; 15b) configured to engage a top portion (11) of pliable side walls of a carton (1); and a camming structure (14) to which the camming surfaces (15a; 15b) are mounted, (14) is movable to force the camming surface (15a; 15b) against the top portion (11) of the side walls of the carton (1) in an outward direction relative to the interior of the carton (1) to deform the top portion (11) of the pliable side walls outwardly relative to the interior of the carton (see Column 5, line 25-31). 
Regarding claim 2, Christensson discloses the carton (1) having a bottom (3); and the camming structure (14) is movable to move the camming surfaces (15a; 15b) towards the bottom (3) of the carton (1) to bear against the top portion (11) of the side walls of the carton (see Column 5, line 25-31).
Regarding claim 3, Christensson discloses (see Figure 3) wherein the camming surfaces (15a; 15b) are contoured to extend upwardly and outwardly relative to the upper edge portions (11) of the carton (1) side walls thereby to force the upper edge portions outwardly as the camming surfaces (15a; 15b) are moved toward the bottom of the carton (1).
Regarding claim 4, Christensson discloses (see Figure 4) wherein the camming surfaces (15a; 15b) are part of a linear cam (see Figure 3 and Figure 4).
Regarding claim 7, Christensson discloses (see Figure 3) a holder (8) for receiving the carton (1) therein, the holder (48) comprising a perimeter extending along the upper portion (11) of the carton (1).
Regarding claims 13 & 28, Christensson discloses a tray sealer (see Figure 2a), comprising: a) a bottom tool assembly (8) for receiving trays (1) to be sealed, the trays (1) having upwardly extending, pliable side walls with top margins (11); (b) a top tool assembly (14), comprising a camming structure (15) for deforming the top margins (11) of the tray side walls outwardly relative to the trays to initiate the formation of a (see Figure 3), the camming structure (15) having a plurality of camming surfaces (15a; 15b); and (c) the camming structure (15a; 15b) relative to the base tool assembly (8) to press the camming surfaces (15a; 15b) against the top margins (11) of the tray side walls to deform the top margins (11) of the side walls (5) outwardly relative to the side walls (see Column 5, line 25-31).
Regarding claims 14 & 31, Christensson discloses wherein the camming structure (15) comprises a plurality of camming surfaces (15a; 15b) contoured to press in unison against the top margins (11) of the tray side walls as the camming structure (15) moves toward the base tool assembly (8).
Regarding claim 15, Christensson discloses wherein the camming surfaces (15a; 15b) project outwardly relative to the tray (1) in the direction along the tray side walls from the bottom (3) of the tray (1) to the top of the tray (see Figure 3).
Regarding claim 16, Christensson discloses wherein the camming structure (15) comprises a camming plate (26) and wherein the camming surfaces (15a; 15b) projecting from the camming plate (see Figure 4).
Regarding claim 17, Christensson discloses wherein the camming plate (26) is in the form of a perimeter structure (see Figure 4) having an open central portion to provide clearance for portions of the top tool assembly (8).
Regarding claim 18, Christensson discloses wherein the camming surfaces (15a; 15b) project from the perimeter structure (26).
Regarding claim 19, Christensson discloses (see Figure 3) wherein the camming surfaces (15a; 15b) are disposed at the distal ends of wedge elements (as Illustrated in Figure 3 & Figure 4) that project from the camming plate (26).
Regarding claim 21, Christensson discloses (see Figure 7 and Figure 9) wherein the bottom tool assembly (8) and top tool assembly (14) are moveable towards and away from each other resulting in engagement or disengagement of the camming structure (15) with the tray side walls (see Column 5, line 25-31).
Regarding claim 22, Christensson discloses wherein the top tool assembly (14) comprising a seal profile (15d) to engage the outwardly turned top margins (11) of the tray side walls to form sealing flanges extending outwardly to form the side walls (see Column 5, line 42-52).
Regarding claim 23, Christensson discloses wherein the seal profile (15d) pressing  the outwardly turned top margins (11) of the tray side walls against the base tool assembly (8) to form the sealing flanges (see Column 5, line 42-52).
Regarding claim 26, Christensson discloses wherein the top tool assembly (149) further comprising a linkage assembly (30) for sequencing the operation of the camming structure (15) relative to the operation of the seal profile (Column 6, line 13-21).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 13-19, 21-23, 26, 28 & 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                 

/ROBERT F LONG/Primary Examiner, Art Unit 3731